DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 1, the claim recites “the rear excavation tool” but there is no “rear excavation tool” claimed before. It will be assumed that it is “the real earth shaping tool” instead. Appropriate correction is required.
Claim 1 recites “the rear tool” but there is no “rear tool” claimed before. It will be assumed that it is “the real earth shaping tool” instead. Appropriate correction is required.
As to Claim 4, the claim recites “the ground surface a” when it should be “the ground surface”. Claims 5 and 6 are rejected for depending on this claim. Appropriate correction is required.
As to Claim 8, the claim recites “the leading edge” but there is no “leading edge” claimed in claim 1. Appropriate correction is required.
As to Claim 9, the claim recites “the rear excavation tool” but there is no “rear excavation tool” claimed before. It will be assumed that it is “the real earth shaping tool” instead. Appropriate correction is required.
As to Claim 11, the claim recites “the rear excavation tool” but there is no “rear excavation tool” claimed before. It will be assumed that it is “the real earth shaping tool” instead. Appropriate correction is required.
Claim 11 recites “the rear tool” but there is no “rear tool” claimed before. It will be assumed that it is “the real earth shaping tool” instead. Appropriate correction is required.
As to Claim 14, the claim recites “the ground surface a” when it should be “the ground surface”. Claims 15 and 16 are rejected for depending on this claim. Appropriate correction is required.
As to Claim 18, the claim recites “the leading edge” but there is no “leading edge” claimed in claim 1. Appropriate correction is required.
As to Claim 19, the claim recites “the rear excavation tool” but there is no “rear excavation tool” claimed before. It will be assumed that it is “the real earth shaping tool” instead. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 and 11-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berning et al (U.S. Patent Application Publication No. 2015/0054331).
As to Claim 1, Berning discloses a tractor configured to move earth in a site, the tractor comprising: 
A chassis (3, 4) configured to drive the tractor (1) through the site from a first location in the site to a second location in the site; 
A rear earth shaping tool (11) coupled to a rear end of the tractor (1), the rear earth shaping tool configured to grade a ground surface between first location and the second location, wherein a set of sensors (21) are coupled to the rear excavation tool and are configured to produce one or more signals representative of a position and an orientation of the rear tool relative to the ground surface of the site (Paragraphs 0050-0052); and 
A controller (17) communicatively coupled to the set of sensors and configured to produce actuating signals to actuate the rear excavation tool (11) to grade the ground surface between the first location and the second location based on the one or more signals representative of the position and the orientation of the rear tool (Paragraphs 0050-0052).  
As to Claim 2, Berning discloses the invention of Claim 1 (Refer to Claim 1 discussion). Berning also discloses wherein the rear earth shaping tool comprises a rigid framework (13) and a curved member (12), the rigid framework configured to removably couple to the tractor (1) and to support the curved member and the curved member configured to provide a surface of the rear earth shaping tool for grading the ground surface (Figure 3).  
As to Claim 3, Berning discloses the invention of Claim 2 (Refer to Claim 2 discussion). Berning also discloses wherein the rigid framework (13) is coupled to the tractor (1) by securing one or more attachment posts (Horizontal post of 13 attached to 15A) of the rigid framework to a ripper assembly (15) of the tractor, the ripper assembly comprising one or more hydraulic cylinders (15A) configured to actuate the rear earth shaping tool (11).  
As to Claim 4, Berning discloses the invention of Claim 2 (Refer to Claim 2 discussion). Berning also discloses wherein the rigid framework comprises an upper piece (horizontal piece at the top of 13) and a lower piece (horizontal piece at the bottom of 13 and below 12) with a leading edge oriented at angle towards the ground surface, and wherein a surface of the curved member (12) is curved along the orientation of the leading edge.  
As to Claim 5, Berning discloses the invention of Claim 4 (Refer to Claim 4 discussion). Berning also discloses wherein the curved member (12) is secured to the leading edge of the lower piece and side edges of the upper piece (Figures 2A and 2B).  
As to Claim 6, Berning discloses the invention of Claim 4 (Refer to Claim 4 discussion). Berning also discloses wherein the curved member (11) is a moldboard with a leading edge configured to withstand a force exerted on the leading edge of the moldboard by the ground surface as the rear earth shaping tool grades the ground surface between the first location and the second location.  
As to Claim 7, Berning discloses the invention of Claim 1 (Refer to Claim 1 discussion). Berning also discloses wherein the tractor further comprises a front earth shaping tool (8, 9) coupled to a front end of the tractor (1), the front earth shaping tool configured to push earth in a forward direction from the first location to the second location and the rear earth shaping tool (11) configured to pull earth on the ground surface in the forward direction from the first location to the second location.  
As to Claim 8, Berning discloses the invention of Claim 1 (Refer to Claim 1 discussion). Berning also discloses wherein the actuating signals comprise instructions to: adjust (Paragraph 0012 and 0022) a leading edge of the rear earth shaping tool (11) to a position in contact with the ground surface; navigate the chassis (3) forward between the first location and the second location; and maintain the position of the leading edge of the rear earth shaping tool as the chassis navigates forward.  
As to Claim 9, Berning discloses the invention of Claim 1 (Refer to Claim 1 discussion). Berning also discloses wherein the actuating signals comprise instructions to: adjust (Paragraph 0012 and 0022) a leading edge of the rear excavation tool (11) to a first depth below the ground surface; navigate the chassis (3) along a first path beginning at the first location while maintaining the leading edge at the first depth; navigate the chassis to a third location adjacent to the first location; adjust the leading edge of the rear excavation tool (11) to a second depth below the ground surface, wherein the second depth is different than the first depth; and navigate the chassis (3) along a second path beginning at the third location while maintaining the leading edge at the second depth.  
As to Claim 11, Berning discloses an earth shaping vehicle (ESV) configured to move earth in a site, the ESV comprising: 
A chassis (3) configured to drive the ESV through the site from a first location in the site to a second location in the site; 
A rear earth shaping tool (11) coupled to a rear end of the ESV, the rear earth shaping tool configured to grade a ground surface between first location and the second location, wherein a set of sensors (21) are coupled to the rear excavation tool and are configured to produce one or more signals representative of a position and an orientation of the rear tool relative to the ground surface of the site (Paragraphs 0050-0052); and 
A controller (17) communicatively coupled to the set of sensors and configured to produce actuating signals to actuate the rear excavation tool (11) to grade the ground surface between the first location and the second location based on the one or more signals representative of the position and the orientation of the rear tool (Paragraphs 0050-0052).  
As to Claim 12, Berning discloses the invention of Claim 11 (Refer to Claim 11 discussion). Berning also discloses wherein the rear earth shaping tool comprises a rigid framework (13) and a curved member (12), the rigid framework configured to removably couple to the ESV (1) and to support the curved member and the curved member configured to provide a surface of the rear earth shaping tool for grading the ground surface (Figure 3).  
As to Claim 13 Berning discloses the invention of Claim 12 (Refer to Claim 12 discussion). Berning also discloses wherein the rigid framework (13) is coupled to the ESV (1) by securing one or more attachment posts (Horizontal post of 13 attached to 15A) of the rigid framework to a ripper assembly (15) of the ESV, the ripper assembly comprising one or more hydraulic cylinders (15A) configured to actuate the rear earth shaping tool (11).  
As to Claim 14, Berning discloses the invention of Claim 12 (Refer to Claim 12 discussion). Berning also discloses wherein the rigid framework comprises an upper piece (horizontal piece at the top of 13) and a lower piece (horizontal piece at the bottom of 13 and below 12) with a leading edge oriented at angle towards the ground surface, and wherein a surface of the curved member (12) is curved along the orientation of the leading edge. 
As to Claim 15, Berning discloses the invention of Claim 14 (Refer to Claim 14 discussion). Berning also discloses wherein the curved member (12) is secured to the leading edge of the lower piece and side edges of the upper piece (Figures 2A and 2B).  
As to Claim 16, Berning discloses the invention of Claim 14 (Refer to Claim 14 discussion). Berning also discloses wherein the curved member (11) is a moldboard with a leading edge configured to withstand a force exerted on the leading edge of the moldboard by the ground surface as the rear earth shaping tool grades the ground surface between the first location and the second location.  
As to Claim 17, Berning discloses the invention of Claim 11 (Refer to Claim 11 discussion). Berning also discloses wherein the ESV further comprises a front earth shaping tool (8, 9) coupled to a front end of the ESV (1), the front earth shaping tool configured to push earth in a forward direction from the first location to the second location and the rear earth shaping tool (11) configured to pull earth on the ground surface in the forward direction from the first location to the second location.  
As to Claim 18, Berning discloses the invention of Claim 11 (Refer to Claim 11 discussion). Berning also discloses wherein the actuating signals comprise instructions to: adjust (Paragraph 0012 and 0022) a leading edge of the rear earth shaping tool (11) to a position in contact with the ground surface; navigate the chassis (3) forward between the first location and the second location; and maintain the position of the leading edge of the rear earth shaping tool as the chassis navigates forward.  
As to Claim 19, Berning discloses the invention of Claim 11 (Refer to Claim 11 discussion). Berning also discloses wherein the actuating signals comprise instructions to: adjust (Paragraph 0012 and 0022) a leading edge of the rear excavation tool (11) to a first depth below the ground surface; navigate the chassis (3) along a first path beginning at the first location while maintaining the leading edge at the first depth; navigate the chassis to a third location adjacent to the first location; adjust the leading edge of the rear excavation tool (11) to a second depth below the ground surface, wherein the second depth is different than the first depth; and navigate the chassis (3) along a second path beginning at the third location while maintaining the leading edge at the second depth.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berning et al (U.S. Patent Application Publication No. 2015/0054331) in view of Imura el al (U.S. Patent Application Publication No. 2021/0164198).
As to Claim 10, Berning discloses the invention of Claim 1 (Refer to Claim 1 discussion). However, Berning is silent about a set of solenoids, wherein each solenoid is configured to actuate a corresponding hydraulic valve of the rear earth shaping tool to move the rear earth shaping tool towards the ground surface.  Imura discloses a set of solenoids (43a, 43b), wherein each solenoid is configured to actuate a corresponding hydraulic valve of the rear earth shaping tool to move the rear earth shaping tool towards the ground surface (Paragraph 0096). Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a set of solenoids, wherein each solenoid is configured to actuate a corresponding hydraulic valve of the rear earth shaping tool to move the rear earth shaping tool towards the ground surface. The motivation would have been to actuate the shaping tool. 
As to Claim 20, Berning discloses the invention of Claim 7 (Refer to Claim 7 discussion). However, Berning is silent about further comprising: a set of solenoids, wherein each solenoid is configured to actuate a corresponding hydraulic valve of the rear earth shaping tool to move the rear earth shaping tool towards the ground surface. Imura discloses a set of solenoids (43a, 43b), wherein each solenoid is configured to actuate a corresponding hydraulic valve of the rear earth shaping tool to move the rear earth shaping tool towards the ground surface (Paragraph 0096). Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a set of solenoids, wherein each solenoid is configured to actuate a corresponding hydraulic valve of the rear earth shaping tool to move the rear earth shaping tool towards the ground surface. The motivation would have been to actuate the shaping tool.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501. The examiner can normally be reached Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678